Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2,3, recites “the pin member, can moves in an axial direction”, which does appear to be a proper or logical sentence.  For examination against prior art purpose, it assumed that the passage reads “the pin member moves in an axial direction”.
Allowable Subject Matter
Claims 1, 2, 4-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious a rotation spindle in rotational engagement with the sliding spindle and an engagement member configured to prevent axial movement of the sliding spindle in relation to the rotation spindle when the shut-off valve with a biasing element biasing the sealing element in a direction towards the sliding spindle in combination with other limitations of claim 1.
Related prior art, Haven (3785615) teaches a  screw spindle valve with an emergency top mechanism comprising a rotation spindle 17 rotationally engaged with a 
Related prior art, Goss, (2960304), Fig. 3,4, discloses shut-off valve for controlling flow of a pressurised gas, comprising: a body 9,18 defining a passage 10-11 extending between a gas inlet channel 10 and a gas outlet channel 11, a sealing element 13 arranged to, in a first position, close the passage 10-11, and in a second position, open the passage to allow a pressurised gas to flow between the gas inlet channel 10 and the gas outlet channel 11 through the passage, a spindle 17 connected to the sealing element 13 (through 18), a biasing element 14 for biasing the sealing element in a direction towards the spindle 17 but fails to disclose spindle divided into a rotating spindle and a sliding spindle rotationally engaged with each other and prevented from axial movement with respect to each other by an engagement element which can be disengaged for providing an emergency stop.
Related prior art Mangini (2997052), teaches a spindle valve with emergency stop mechanism but fails to disclose a biasing element biasing the sealing element in a direction towards the sliding spindle.
Related prior art Collins et al (3778027), teaches a spindle valve with emergency stop mechanism but fails to disclose a biasing element biasing the sealing element in a direction towards the sliding spindle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753